PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Klein, David
Application No. 16/785,567
Filed: 8 Feb 2020
For: Computer Server Heat Regulation Utilizing Integrated Precision Air Flow

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the PETITION TO CORRECT PRIORITY PURSUANT TO APPEAL SETTLEMENT, filed November 2, 2021, which will be treated as a petition under 37 CFR 1.78(c) and (e) to ratify the domestic benefit information listed in the Domestic Priority data as claimed by applicant section of the corrected filing receipt, mailed December 22, 2020. In addition, this decision will address the petition under 37 CFR 1.182, filed November 11, 2021, requesting expedited consideration of the aforementioned constructive petition under 37 CFR 1.78(c) and (e), filed November 2, 2021.1

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.78(c) and (e) is GRANTED.

The application was filed on February 8, 2020 with an ADS setting forth flawed domestic benefit information. The Office entered this information and auto-filled an additional link (“which is a CON of 15/144,788 05/02/2016 PAT 9832912”) which was not presented in the original ADS.
Applicant attempted to correct the benefit information on November 9, 2020 and December 19, 2020 via two Corrected ADS Forms. However, both Corrected ADS Forms were filed more than four months after this application was filed and were not properly marked up (missing strike-through for deleted information) to show the desired changes. 

Nevertheless, the Office improperly entered the flawed benefit information in the November 9, 2020 Corrected ADS Form, which resulted in the Domestic Priority data as claimed by applicant section of the December 22, 2020 corrected filing receipt, which is the desired benefit information.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A nonprovisional application in the priority chain claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

Per MPEP 605.02 II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD, the identification of the information being changed should be made relative to the most recent filing receipt. As stated above, the Domestic Priority data as claimed by applicant section of the December 22, 2020 corrected filing receipt already lists the desired benefit information. The desired benefit information has been entered in Office databases. Therefore, applicant is not required to submit a reference changing the benefit information.

The late claim for benefit of priority under 35 U.S.C. 120 and 119(e) is accepted as being unintentionally delayed. 

This decision ratifies the benefit information listed in the Domestic Priority data as claimed by applicant section of the December 22, 2020 corrected filing receipt. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 The Office acknowledges receipt of the required $210 petition fee.